Citation Nr: 1813317	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder acromioclavicular diastasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2018, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that theVeteran last received a VA examination to assess the severity of his service-connected right shoulder disability in April 2011.  At the January 2018 Board hearing, the Veteran testified that the disability had worsened in severity since his last VA examination.  Given the Veteran's testimony and the significant amount of time that has passed since the previous examination, a new VA examination to assess the current severity of the right shoulder disability is necessary prior to final adjudication of this claim.  Consequently, the case is being remanded for this purpose.  Prior to arranging for the examination, the AOJ should obtain any records of VA treatment or evaluation for right shoulder disability dated since January 2018.     


Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment or evaluation for right shoulder disability dated since January 2018.  

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's right shoulder disability.  The Veteran's claims file must be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

3.  Review the examination report to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Reeadjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




